David Newbern, Justice, dissenting. Ark. Const, art. 2, § 10 provides, in part: “In all criminal prosecution, the accused shall enjoy the right to a speedy and public trial by impartial jury. . . .” Ark. Stat. Ann. § 22-737 (Repl. 1962) provides flatly that there shall be no jury trials in municipal courts. We can justify not permitting jury trials in municipal courts because the right to a trial by jury may be exercised by a person tried in municipal court by lodging an appeal in the circuit court where the case will be tried de novo, Ark. Stat. Ann. § 44-509 (Rep. 1977), Ark. Stat. Ann. § 22-707 (Repl. 1962), and a jury trial may be had as a matter of right, Johnston v. City of Pine Bluff, 258 Ark. 346, 525 S.W.2d 76 (1975), unless it is waived. See Ark. R. Crim. P. 31.2. Although it is not uncommon to assess the costs of criminal proceedings against one found guilty, and § 44-509 requires it in the case of an appeal from municipal to circuit court, I know of no law requiring a criminal defendant to pay a filing fee other than Ark. Stat. Ann. § 12-1710.2 (Supp. 1985) as interpreted by the majority opinion in this case. In my view, appeal to the circuit court by a criminal defendant seeking a jury trial should not be regarded as “initiation” of an action there, and thus Ark. Stat. Ann. § 12-1710.2 (Supp. 1985) should not apply. The action is initiated in the municipal court by the state. As stated above, our constitution requires the state to give the accused a jury trial. When the accused asserts that right the state can only afford it in circuit court. We should, therefore, regard the circuit court action as if no previous trial had occurred, Johnston v. City of Pine Bluff, supra, and we should not impose a premium on the right to a jury trial. I would interpret § 12-1710.2 as not requiring a filing fee. If it cannot be so interpreted, I consider it to be an unconstitutional imposition on the right to trial by jury in a criminal prosecution. Therefore, I respectfully dissent.